DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. Applicant argues that “Brennen does not teach or suggest that "the attachment end is fully embedded in the flexible probe body and the implantation end is fully exposed and separated from the flexible body," which are structurally distinguishable” (see page 5 of Remarks). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structurally distinguishable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Furthermore, Brennen does in fact disclose “an attachment end” that “is fully embedded in the flexible probe body” and “an implantation end is fully exposed and separated from the flexible body" in Figures. Figure 1, for example, disclose a sheathed lead (flexible probe) and the exposed distal carbon fiber electrode (e.g., cols. 3-4, lines 54-68 and 1-38, respectively). Therefore, Brennen does in fact disclose the limitations. 
In addition, the Applicant argues that “The use of degassed silicone rubber in an implantable medical device is not "capable of such instant and unquestionable demonstration as to defy dispute.” (see pages 6-7 of Remarks). The examiner respectfully disagrees. The degassing of silicone is well known as a means to enhance the structural integrity. Since Applicant requests a reference be provided to show it is well known in the art, the examiner has provided paragraph 284 of Appleby et al. (US Patent Publication 20030235272 A1). “The Silastic™ J Silicone RTV was prepared in accordance with the manufacturer's recommendations. This included mixing the silicone and the curing agent and evacuating air (degassing) from the material prior to filling the mold-making fixture. At the time the example was prepared, the most effective way of degassing the Silicone prior to filling the mold fixture was to mix the two parts of the Silicone and place them in a bell jar and evacuate the air using a dual stage vacuum pump. The material was pumped down to an atmosphere of 28 inches of mercury and held for 5 minutes beyond the break point of the material. The Silicone was then ready to pour into the mold fixture”. Therefore, degassing silicone is well known and thus employment of degassed silicone is well known. 
Lastly, as to claim 18, Applicant argues “There is nothing in Christlieb about placing an implantation base onto the hook 17” (see page 7 of Remarks).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the implantable probe functions as “the implantation base”. 
Additionally, in regards to claim 18, Applicant argues “The hook 17 is merely used to insert the lead into the muscle flap” (see page 7-8 of Remarks). Examiner notes that “insertion into a muscle flap” is identifying and isolating an implantation site. Thus, the modified Brennen, using the hook, “isolate an implantation site” into tissue by inserting the lead into the identified and “isolated” implantation site.   
Therefore, for the reasons stated above and previously made of record, the claims remain rejected under Brennen et al. or the modified Brennen et al. as detailed below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennen et al. (US 5,336,254).
As to claim 1, Brennen et al. discloses a flexible probe body (lead; see Abstract); a carbon fiber microarray comprising one or more carbon fiber electrodes (carbon fiber electrodes, depicted as 14, 16, 18 and 20 in Figure 1 and 414, 416, 418 and 420 in Figure 5) at least partially embedded in the flexible probe body (electrode pad, depicted as 10 in Figure 1 and insulated backing member 410 in Figure 5; e.g., col. 3, lines 43-61 and col. 5, lines 3-14); and a signal conductor connected to the one or more carbon fiber electrodes of the carbon fiber microarray (e.g., cols. 3-4, lines 58-68 and 1-3, respectively; also see Figures 1 and 5, for example). 
Additionally, as to claim 1, Brennen discloses a sheathed lead (flexible probe) and the exposed distal carbon fiber electrode (e.g., cols. 3-4, lines 54-68 and 1-38, respectively). Therefore, Brennen discloses “an attachment end” that “is fully embedded in the flexible probe body” and “an implantation end is fully exposed and separated from the flexible body" in Figure
As to claim 2, Brennen et al. discloses the flexible probe body consists of a silicone-based material (e.g., col. 3, lines 30-33 and col. 4, lines 63-68).
As to claim 4, Brennen et al. discloses the signal conductor is at least partially embedded in the flexible probe body (e.g., cols. 3-4, lines 58-68 and 1-3, respectively; also see Figures 1-3 and 5, for example). 
As to claim 5, Brennen et al. discloses the signal conductor is a flex array (e.g., cols. 2-3, lines 47-52 and 42-549, respectfully; also see Figures 1-2 and 5). 
As to claim 6, Brennen et al. discloses each carbon fiber electrode of the one or more carbon fiber electrodes has an insulative coating (e.g., cols. 2-3, lines 47-52 and 42-549, respectfully; also see Figures 1-2 and 5).
As to claim 7, Brennen et al. discloses the insulative coating is a functionalized polymer coating, such as “silicone rubber or polyurethane” (e.g., col. 2, lines 47-52). 
As to claim 9, Brennen et al. discloses the implantation end, the attachment end, or both the implantation end and the attachment end include an exposed portion where a conductive carbon core is exposed (e.g., see Figures 1-2 and 5).
As to claim 10, Brennen et al. discloses the flexible probe body includes a plurality of discrete electrode channels for each carbon fiber electrode of the carbon fiber microarray (e.g., col. 3, lines 30-35 and 43-53; see Figures 1-2 and 5, for example).
As to claim 11, Brennen et al. discloses each discrete electrode channel of the plurality of discrete electrode channels joins a conductor space (e.g., see Figures 1-2 and 5).
As to claim 12, Brennen et al. discloses the electrodes are defibrillation electrodes for implanting on a body interface site to provide defibrillation pulses (e.g., col. 1, lines 8-11). Since the electrodes of the carbon fiber microarray are suitable for implantation on a body interface site, “the carbon fiber microarray is configured to be deflected so that an angle 0° is produced at a body interface site, with the angle 0° being located between an insertion portion of each carbon fiber electrode of the carbon fiber microarray and a plane defined by an insertion end of the flexible probe body”.
As to claims 13-14, in order to enable delivery and implantation of the defibrillation electrodes the flexible electrode and lead of Brennen et al. would necessarily have an initial angle 0° that is configured to deflect between 90° and 0°, or more specifically between 90° and 45° in order to enable delivery without damage to the tissue.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christlieb (US 5,158,097). Christlieb discloses an implantable carbon fiber implantable probe (lead with carbon fiber electrodes; e.g., cols. 7-8, lines 64-68 and 1-3, respectively), comprising the steps of: placing an implantation base onto a hook (curved insertion needle (i.e. hook) which facilitates lead insertion and anchoring; depicted as 17 in Figure 2); using the hook to isolate an implantation site (e.g., col. 10, lines 52-64; also see Figure 2); implanting one or more carbon fiber electrodes of the carbon fiber implantable probe into the implantation site (e.g., col. 10, lines 52-64); and sealing the carbon fiber implantable probe at the implantation site (e.g., col. 10, lines 52-64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brennen et al. (US 5,336,254) or in the alternative Brennen et al. (US 5,336,254) in view of Appleby et al. (US Patent Publication 20030235272 A1).
Brennen et al. discloses aligning one or more carbon fiber electrodes in a. carbon fiber microarray template and partially embedding the one or more carbon fiber electrodes in a flexible probe body (e.g., col. 3, lines 30-35 and 43-53; see Figures 1-2 and 5, for example). Brennen et al. discloses the invention substantially as claimed with silicone rubber, but does not explicitly disclose the silicone rubber is “degassed silicone rubber”. However, since the silicone rubber is medical adhesive suitable for implantation, the silicone rubber would necessarily be degassed silicone rubber. 
In the alternative, although the examiner considers Brennen et al. to disclose degassed silicone rubber, Brennen et al. does not explicitly disclose degassed silicone rubber. The degassing of silicone is well known as a means to enhance the structural integrity. Since Applicant requests a reference be provided to show it is well known in the art, the examiner has provided paragraph 284 of Appleby et al. (US Patent Publication 20030235272 A1). “The Silastic™ J Silicone RTV was prepared in accordance with the manufacturer's recommendations. This included mixing the silicone and the curing agent and evacuating air (degassing) from the material prior to filling the mold-making fixture. At the time the example was prepared, the most effective way of degassing the Silicone prior to filling the mold fixture was to mix the two parts of the Silicone and place them in a bell jar and evacuate the air using a dual stage vacuum pump. The material was pumped down to an atmosphere of 28 inches of mercury and held for 5 minutes beyond the break point of the material. The Silicone was then ready to pour into the mold fixture”. Therefore, degassing silicone is well known and thus employment of degassed silicone is well known. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the silicone rubber of Brennen et al. to be degassed silicone rubber in order to provide the predictable results providing enhancing the structural integrity of the silicone rubber and the electrodes of the flexible probe.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brennen et al. (US 5,336,254) in view of Christlieb (US 5,158,097). 
As to claim 18, Brennen et al. discloses the invention substantially as claimed but does not explicitly disclose a hook or curved need “hook to isolate an implantation site”. Christlieb discloses curved insertion needle (i.e. hook) which facilitates lead insertion and anchoring (depicted as 17 in Figure 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantation of Brennen et al. to include a hook or curved needle to isolate an implantation site and facilitate implantation (e.g., Christlieb, col. 10, lines 54-55).
As to claim 19, the modified Brennen et al. discloses the invention substantially as claimed with an insertion hook having a shank portion and a bend portion (depicted as 17 in Figure 2 of Christlieb) but does not explicitly disclose a nerve hook with “the bend portion includes an implantation base cavity with two nerve cusps on opposite sides of the implantation base cavity”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantation hook to be a nerve hook with two portions for engaging the nerve in order to provide the predictable results ensuring proper implantation of the electrodes of the modified Brennen et al. with the target tissue.  
As to claim 20, the modified Brennen et al. discloses an implantation hook (see Figure 2 of Christlieb), with two prongs (i.e. two nerve cusps). Since the hook has a portion that is lower in the center (i.e., implantation base cavity), the examiner consider the height of the two nerve cusps (i.e. the dual prongs) of the nerve hook to be elevated with respect to the implantation base cavity. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792